Citation Nr: 0916084	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for cervical spine 
disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.

Service connection for a neck disability was initially denied 
by a Department of Veterans Affairs (VA) agency of original 
jurisdiction (AOJ) in July 1975.  The veteran did not file an 
appeal within one year of the rating decision and this 
determination is final. See 38 C.F.R. § 20.1103 (2008).  He 
attempted to reopen his claim for cervical spine disability 
in November 2003.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a determination of the VA Regional 
Office (RO) in Indianapolis, Indiana that declined to reopen 
the claim of service connection for neck/cervical spine 
disability.

The case was remanded by a decision of the Board dated in 
June 2007.


FINDINGS OF FACT

1.  In an unappealed July 1975 rating decision, the RO denied 
entitlement to service connection for a neck condition.

2.  Evidence received subsequent to the July 1975 RO 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claim of service 
connection for cervical spine disability.


CONCLUSIONS OF LAW

1.  The RO's July 1975 decision denying service connection 
for a neck condition is final. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence received subsequent to the RO's July 1975 
decision is not new and material and the appellant's claim of 
entitlement to service connection for a neck/cervical spine 
disorder is not reopened. 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for cervical spine disability.  He asserts 
that he sustained injury to the neck in service for which 
service connection should be granted.

Preliminary Considerations - VA' Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The duty to notify the veteran was not fully satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied in a 
letter sent to the appellant in July 2007 that fully 
addressed the required notice elements.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case in a supplemental 
statement of the case issued in June 2008 after adequate 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim of service connection 
for cervical spine disability.   Private and VA clinical 
records have associated with the claims folder.  VA 
examinations were conducted in April 2004 and May 2008.  The 
appellant does not contend that there is outstanding evidence 
that has not been considered.  The Board finds that further 
assistance would not aid the Veteran in substantiating the 
claim and that VA does not have a duty to assist that is 
unmet with respect to the issue on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim is ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§  1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).



Factual Background

As noted previously, the RO initially denied service 
connection for a neck disorder by rating determination dated 
in July 1975.  The Board must therefore review all of the 
evidence submitted since that rating decision to determine 
whether the appellant's claim of service connection for 
cervical spine disability should be reopened and re-
adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 
(1996).  A claim that is the subject of a final decision can 
only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2008) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1975 rating 
decision included service treatment records showing no injury 
or complaints referable to the cervical spine.  The records 
reflect that the Veteran was involved in a motorcycle 
accident in November 1973 and complained of knee symptoms, 
but that he denied involvement of any other joint.  No 
pertinent defects or findings were recorded on service 
discharge examination report in May 1974.  The spine was 
evaluated as normal at that time.  The appellant filed a 
claim in April 1975 for conditions that include a neck 
disorder.  On VA examination in June 1975, no complaints or 
findings regarding the neck are shown.  No diagnosis was 
rendered in this regard.  

By rating action dated in July 1975, service connection for a 
neck disorder was denied on the basis that a neck disability 
was not found on examination.  The veteran did not file a 
timely appeal and this determination is final. See 38 C.F.R. 
§ 20.1103 (2008).  He attempted to reopen his claim for such 
in correspondence dated in November 2003.

The evidence received subsequent to  the July 1975 denial of 
the claim of service connection for neck disability consists 
of extensive VA and private clinical records, including the 
reports of a number of VA examinations conducted over the 
years.  These reflect no complaints, findings or references 
to a cervical disorder until a VA examination in April 2004.  
At that time, the Veteran reported that his neck began 
bothering him four to five years before, but admitted that 
there had been no traumatic event that had brought it on.  It 
was noted that he had had C7 fusion two years before which 
had decreased the pain, but that some numbness and tingling 
persisted.  It was reported that the appellant had had 
magnetic resonance imaging two years before that was 
interpreted as showing right paracentral disc herniation at 
the C5-C6 level with multilevel cervical spondylosis and 
neural foraminal narrowing at the C6-C7 level.  

Pursuant to Board remand in June 2007, the Veteran was 
afforded a VA compensation and pension examination in May 
2008.  The examiner stated that the claims folder was 
reviewed.  It was noted that the appellant had chronic neck 
pain that had not been identified in the military.  The 
appellant was reported to have stated that he did not develop 
problems with his neck until 2003.  He related that after 
throwing fireworks into the air, he experienced a sudden hot 
burning sensation in his right arm that had eventually led to 
surgery.  Following examination, the examiner indicated that 
service treatment records did not document any reference to 
the neck and that post discharge, the cervical spine had not 
been treated for many years. 

In correspondence dated in July 2007, the Veteran wrote that 
"I must agree with the VA about my cervical spine that there 
is[sic] no medical records to support my cervical claim.  
However, the VA should be able to visualize it was likely the 
motorcycle accident could have cause[sic] the cervical 
problems."  Attached to the letter were duplicate copies of 
service treatment records previously reviewed.

Legal Analysis

The Board finds in this instance that while pertinent 
evidence received since the July 1975 rating decision is new 
in the sense that it was not previously of record, it is not 
"material" to the facts of this case.  There is still no 
clinical evidence that supports a finding that the Veteran 
was treated for neck complaints in service or that a cervical 
spine disorder had its onset during active duty.  The post 
service clinical evidence does not indicate a neck condition 
until approximately the mid 2000s.  By his own admission, the 
Veteran stated in May 2008 that cervical spine symptoms 
developed after throwing fireworks into the air in 2003.  
There is no competent post service evidence that attributes 
current cervical spine disability to any incident of service.  
The veteran statements have been carefully considered.  
However, he cannot support the claim on the basis of his 
assertions alone. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, the additional information obtained since the July 
1975 RO decision, when considered alone or with previously 
submitted evidence, does not relate to an unestablished fact 
necessary to establish the claim, and is not material to 
reopen the claim.

In summary, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's application to 
reopen the claim of service connection for a neck condition 
is denied.



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a cervical 
spine disorder.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


